COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


  DONNIE RAY PEOPLES,                             §                 No. 08-19-00306-CR

                                 Appellant,       §                   Appeal from the

  v.                                              §                 143rd District Court

  THE STATE OF TEXAS,                             §              of Ward County, Texas

                                 Appellee.        §            (TC# 19-10-25230-CVW)


                                        JUDGMENT

       The Court has considered this cause on Appellant’s Motion to Withdraw Appeal and

concludes the motion should be granted and the appeal should be dismissed. We therefore grant

Appellant’s Motion to Withdraw Appeal and dismiss the appeal It appearing to this Court that

Appellant is indigent for purposes of appeal, this Court makes no other order with respect thereto.

We further order this decision be certified below for observance.

       IT IS SO ORDERED THIS 27TH DAY OF FEBRUARY, 2020.


                                              JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.